       Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 1 of 8



                                        IN THE
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SERGIO TORRES, on Behalf of                       §
Himself and on Behalf of Others Similarly         §         CA No. ____________________
Situated,                                         §
                                                  §
       Plaintiff,                                 §               JURY DEMANDED
v.                                                §
                                                  §
OPRONA, INC. d/b/a ROSEN USA,                     §
    Defendant.                                    §

            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                         1. SUMMARY

1.1.   Defendant, Oprona Inc. d/b/a Rosen USA (“Defendant”), failed to pay Plaintiff, SERGIO

TORRES, (“Plaintiff”) and its other Field Service Technicians overtime wages when they

work/worked more than forty (40) hours in a workweek as required by the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §201 et seq.

1.2    Plaintiff, Sergio Torres, and the similarly situated individuals he seeks to represent, are

current and former employees of Defendant who work/worked as Field Service Technicians

within the last three years (hereinafter referred to as “Class Members”).

1.3    Defendant’s pay practices and policies applied not only to Plaintiff, but also to all Class

Members. Therefore, Plaintiff brings this suit on behalf of himself and other similarly situated

Field Service Technicians.

                                      2. JURISDICTION

2.1.   This Court has federal question jurisdiction of this action under 28 U.S.C. §1331 as this

case is brought pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b).
       Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 2 of 8



                                           3. VENUE

3.1.    Venue of this action is proper in this court, pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district.

                                          4. PARTIES

4.1.    Plaintiff, Sergio Torres, lives in the Southern District of Texas. Plaintiff is a former

employee of Defendant and worked as a Field Service Technician.                   Plaintiff began his

employment with Defendant on or about April 20, 2015 and resigned on or about October 20,

2017. His written consent to join this lawsuit is attached hereto as Exhibit 1.

4.2.    The class of similarly situated employees consists of all Field Service Technicians who

work/worked for Defendant within the last three years and worked over forty (40) hours in any

work week (hereinafter referred to as the “Class Members”).

4.3.    Defendant Oprona Inc. d/b/a Rosen USA (“Rosen” or “Defendant”) is an employer

qualified to do business in Texas. Defendant Rosen is liable as Plaintiff’s “employer” under the

FLSA to comply with the minimum and overtime wage provisions set forth therein. Defendant

Rosen can be served by, serving its Registered Agent for Service of Process, CT Corporation

System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

                                   5.     FLSA COVERAGE

5.1     At all times relevant to this dispute, Defendant is an enterprise within the meaning of the

FLSA. 29 U.S.C. §203(r).

5.2     At all times relevant to this dispute, Defendant is an enterprise that engages in commerce

or in the production of goods for commerce within the meaning of the FLSA. 29 U.S.C.

§203(s)(1).




                                                 2
          Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 3 of 8



5.3       At all times relevant to this dispute, Defendant had/has annual gross sales in excess of

$500,000.00.

5.4       At all times relevant to this dispute, Plaintiff and the Class Members were employees

engaged in commerce or the production of goods for commerce as required by 29 U.S.C. §207.

                                  6.     BACKGROUND FACTS

6.1       Plaintiff worked as a Field Service Technician for Defendant Rosen in Houston, Texas.

He was misclassified by Defendant as exempt from overtime compensation however, he was

expected to work over forty (40) hours per work week. He reported to and was supervised by

Defendant’s Operations/Field Services Manager (Joe Coleman and Phillip Colborn). Other

individuals who work/worked with Plaintiff, performed the same or similar job duties, were/are

paid the same and were/are titled Field Service Technician.

6.2       As a Field Service Technician, Plaintiff’s primary duties included but were not limited to,

loading trailers, strapping down all the equipment on the trailer, filling out forms with the start

and stop times for the inspections, unloading the trailer to get the equipment in the pipeline and

driving or transporting the tool used to do the inspection in the pipeline. All Field Service

Technicians employed by Defendant performed these job duties or substantially similar job

duties.

6.3       Plaintiff and the Class Members were not required to have a degree or any specific

certifications to perform their job other than certificates of completion received after completing

some training provided by Defendant. Plaintiff and the Class Members were not required to

have a CDL license. When driving

6.4       Plaintiff and the Class Members’ supervisor(s)/manager(s) would direct their work, set

their schedules, and dictate the locations where work would be performed.




                                                   3
          Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 4 of 8



6.5       During Plaintiff’s employment with Defendant there were about forty (40) Field Service

Technicians working out of the Houston, Texas office.

6.6       Defendant dictated what hours Plaintiff worked, provided the tools for him to do his job,

told him what work he was required to complete and the specifications on how the work was to

be completed. Throughout the duration of his employment Plaintiff worked over forty (40)

hours per work week. The overtime Plaintiff worked was necessary to meet the demands of the

job. On average, Plaintiff and the Class Members work/worked approximately 12-15 hours per

day (sometimes more), 6 days per week.

6.7       Defendant controlled all the conditions of Plaintiff’s employment. Defendant determined

Plaintiff’s pay rate, the schedule he worked, and the policies and procedures Plaintiff and the

other Class Members are/were required to follow. Plaintiff and the Class Members were also

subject to the same pay policy where they were misclassified as exempt and paid a biweekly

salary.

6.8       In order to perform their job duties, Plaintiff and the Class Members follow procedures

that are outlined in Defendant’s manuals and checklists. Any deviation from such procedures, if

necessary, must first be approved by the Field Service Manager/Supervisor(s). Plaintiff and the

Class Members are not allowed to make unilateral decisions about the tasks assigned or the

manner in which such tasks are completed without the approval of their supervisor/Field Service

Manager.

6.9       Plaintiff and the Class Members do/did not have the authority to make unilateral

decisions regarding the work assigned by Defendant.

6.10      Plaintiff and Class Members do/did not have authority to hire or fire any of Defendant’s

employees and do/did not have authority to set pay.




                                                  4
         Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 5 of 8



6.11     As Field Service Technicians, Plaintiff and Class Members regularly work/worked more

than forty (40) hours per workweek. Neither he nor any of the other Class Members had

authority to (nor did they): manage an enterprise, hire or fire other employees, set the pay rates

of other employees, create policies or procedures to govern Defendant’s employees, handle

employee grievances, determine the type of equipment or materials that Defendant could use in

its operations, enter into contracts on behalf of Defendant or otherwise have operational control

over Defendant’s business operations and practices. Moreover, Plaintiff and the Class Members

did not perform office or non-manual work directly related to the management or general

business operations of Defendant or its customers, nor did they exercise discretion and

independent judgment with respect to matters of significance in the conduct of Defendant’s

business. In fact, Plaintiff and the class members spent much of their time performing manual

labor.

6.12     Plaintiff and the Class Members are subject to a single policy and pay plan that they

were/are misclassified as exempt and paid the same amount no matter how many hours they

worked. Defendant had a plan/policy in place which applied to Plaintiff and the Class Members

that they were not to be compensated overtime compensation for any hours worked over forty

(40) hours per week.

6.13     Plaintiff and the Class Members were at all times “non-exempt” employees and eligible

to receive overtime pay pursuant to Section 207 of the FLSA.

6.14     Defendant improperly classified Plaintiff and the Class Members as exempt from

receiving overtime compensation. Defendant was aware that Plaintiff and the Class Members

were/are working over forty (40) hours per work week.

6.15     Plaintiff and the Class Members worked/work over forty (40) hours per work week and




                                                5
       Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 6 of 8



Defendant fails/failed to pay Plaintiff and the Class Members overtime compensation. Plaintiff

and the Class Members were paid the same amount no matter how many hours they worked for

Defendant.

6.16      Throughout Plaintiff’s tenure working for Defendant, Field Service Technicians were

subject to the same pay policy/plan described herein, work/worked overtime hours, and were/are

not compensated in accordance with the FLSA by Defendant. Over the past three (3) years there

have been other Field Service Technicians who were subject to the same policy and plan as

described herein. Plaintiff is aware of other individuals who worked/currently work as Field

Service Technicians and were/are not compensated in accordance with the FLSA for hours

worked in excess of forty (40) hours per work week.

                        7.      COLLECTIVE ACTION ALLEGATIONS

7.1       Plaintiff incorporates the allegations in the preceding paragraph as if fully set forth

herein.

7.2       Plaintiff brings this suit as a collective action pursuant to 29 U.S.C. §216(b) on behalf of

himself and all other persons employed by Defendant as Field Service Technicians within three

(3) years from the filing of this suit who, like Plaintiff, (1) have not been compensated for all

hours worked and/or (2) have not been compensated at one and a half times their regular rate of

pay for all hours worked in excess of forty (40) hours in a single work week.

7.3       Defendant classified/classifies and paid/pays all of its Field Service Technicians in the

manner described herein. Defendant maintained a common pay practice or policy and the Class

Members are similarly situated to Plaintiff.

7.4       Defendant’s Field Service Technicians all performed the same/similar essential job

functions and duties, notwithstanding the fact that one employee might have more tenure or




                                                   6
        Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 7 of 8



experience than another employee in the same or similar position. Plaintiff and the Class

Members were also paid in the same manner by Defendant. Therefore, the Class Members are

similarly situated to Plaintiff.

7.5     The damages for each individual can easily be calculated using the same methodology

and formula although the exact amount of the damages may vary.

7.6     Defendant possesses the names and addresses of Class Members in its records. The Class

Members should be allowed to receive notice about this lawsuit and given an opportunity to join.

Like Plaintiff, these similarly situated workers are entitled to recover their unpaid wages,

overtime wages, liquidated damages, attorneys’ fees and other damages. Therefore, notice is

appropriately sent to the following class:

                All Field Service Technicians that worked for Defendant at any time
                during the three years preceding the filing of this lawsuit to the
                present that worked over forty (40) hours in any workweek.

7.7     Defendant misclassified Plaintiff and the Class Members as exempt from receiving

overtime compensation, failed to pay them wages for all hours worked and failed to pay them

overtime wages required by the FLSA for all hours worked over forty (40) hours per work week.

7.8     Defendant’s failure to pay overtime wages to Plaintiff and the Class Members in

accordance with the FLSA was willful as that term is defined by Section 255(a) and was not

based on a good faith belief that its conduct complied with the FLSA. Therefore, the three (3)

years statute of limitations period applies to Plaintiff’s and the Class Members’ damages in this

case.

7.9     Plaintiff and the Class Members are entitled to wages for all hours worked, overtime

wages for all hours worked in excess of forty (40) in a workweek, an amount equal to all of their

unpaid wages as liquidated damages, as well as their reasonable and necessary attorneys’ fees




                                               7
      Case 4:19-cv-02376 Document 1 Filed on 07/02/19 in TXSD Page 8 of 8



and costs of this action. 29 U.S.C. §216(b).

                                    8.        JURY DEMAND

8.1    Plaintiff hereby demands a trial by jury.

                                         9.     PRAYER

9.1    Plaintiff respectfully requests that judgment be entered against Defendant, awarding him

and all similarly situated employees:

       9.1.1   Unpaid wages for all hours work during the period specified herein.

       9.1.2   Overtime compensation for all hours worked in excess of forty (40) hours per

               work week at the rate of one and a half times his regular rate of pay;

       9.1.3   An equal amount of liquidated damages;

       9.1.4   Order Defendant to pay reasonable costs and attorney’s fees in this action; and,

       9.1.5   Order and grant such other relief as is proper and just.


                                                             Respectfully Submitted,


                                                             /s/ Gregg M. Rosenberg
                                                             Gregg M. Rosenberg
                                                             USDC SD/TX No. 7325
                                                             Texas State Bar ID 17268750
                                                             gregg@rosenberglaw.com
                                                             Tracey D. Lewis
                                                             USDC SD/TX No. 212007
                                                             Texas State Bar ID 24090230
                                                             tracey@rosenberglaw.com
                                                             ROSENBERG & SPROVACH
                                                             3518 Travis Street, Suite 200
                                                             Houston, Texas 77002
                                                             (713) 960-8300
                                                             (713) 621-6670 (Facsimile)
                                                             Attorney-in-Charge for Plaintiff
OF COUNSEL:
ROSENBERG & SPROVACH                                         ATTORNEYS FOR PLAINTIFF




                                                   8
